               Case 19-12821-AJC        Doc 58    Filed 03/05/19     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov
In re:                                                       Chapter 11 Case

MAGNUM CONSTRUCTION MANAGEMENT,                              Case No. 19-12821-BKC-AJC
LLC, f/k/a Munilla Construction Management, LLC,

            Debtor.
_______________________________________________/

                                NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Jesus M. Suarez, Esq. and the law firm of Genovese

Joblove & Battista, P.A., hereby enter their appearance as counsel on behalf of Jorge Munilla,

Pedro Munilla, Juan Munilla and Raul Munilla. In accordance with Bankruptcy Rule 2002 and

Local Rule 2002-1, all parties are requested to serve copies of any and all motions, pleadings,

reports and/or documents of any kind filed in these proceedings, whether filed by the Court, the

Debtor, or any other party in interested, upon said counsel.      In addition, it is respectfully

requested that pursuant to Rule 2002(g), the following be added to the Court’s Mailing Matrix:

                                 Jesus M. Suarez, Esq.
                        GENOVESE JOBLOVE & BATTISTA, P.A.
                            100 SE Second Street, 44th Floor
                                   Miami, FL 33131
                                Tel. No. (305) 349-2300
                             JSUAREZ@GJB-LAW.COM

Dated:         March 5, 2019                GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel for Jorge Munilla, Pedro Munilla,
                                            Juan Munilla and Raul Munilla
                                            100 Southeast Second Street, 44th Floor
                                            Miami, Florida 33131
                                            Tel: (305) 349-2300
                                            Fax: (305) 349-2310
                                            By:    /s/ Jesus M. Suarez
                                                   Jesus M. Suarez
                                                   Florida Bar No. 60086
                                                   JSUAREZ@GJB-LAW.COM
               Case 19-12821-AJC          Doc 58      Filed 03/05/19     Page 2 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Notice was served via CM/ECF

upon all interested parties registered to receive electronic notification on this case via as

indicated on the Service List below on March 5, 2019.


                                                       By:    /s/ Jesus M. Suarez
                                                             Jesus M. Suarez


                                          SERVICE LIST

Notice will be electronically served via CM/ECF upon:

Alberta L. Adams on behalf of Creditor Travelers Casualty and Surety Company of America
aadams@mpdlegal.com, lpeterson@mpdlegal.com

Paul A Avron, Esq. on behalf of Debtor Magnum Construction Management, LLC
pavron@bergersingerman.com,
efile@bergersingerman.com;efile@ecf.inforuptcy.com;mday@bergersingerman.com

Dustin C Blumenthal on behalf of Interested Party Greenwich Insurance Company
dblumenthal@goldbergsegalla.com

Dustin C Blumenthal on behalf of Interested Party Indian Harbor Insurance Company
dblumenthal@goldbergsegalla.com

Dustin C Blumenthal on behalf of Interested Party XL Insurance America, Inc.
dblumenthal@goldbergsegalla.com

Dustin C Blumenthal on behalf of Interested Party XL Specialty Insurance Company
dblumenthal@goldbergsegalla.com

Timothy W Brink on behalf of Creditor Greenwich Insurance Company
tbrink@mpslaw.com, crampich@mpslaw.com

Timothy W Brink on behalf of Creditor Indian Harbor Insurance Company
tbrink@mpslaw.com, crampich@mpslaw.com

Timothy W Brink on behalf of Creditor XL Insurance America, Inc.
tbrink@mpslaw.com, crampich@mpslaw.com

Timothy W Brink on behalf of Creditor XL Specialty Insurance Company
tbrink@mpslaw.com, crampich@mpslaw.com




                                                  2
               Case 19-12821-AJC          Doc 58      Filed 03/05/19    Page 3 of 3




Jordi Guso, Esq. on behalf of Debtor Magnum Construction Management, LLC
jguso@bergersingerman.com,
fsellers@bergersingerman.com;efile@bergersingerman.com;efile@ecf.inforuptcy.com

Patrick M Mosley, Esq. on behalf of Creditor Berkshire Hathaway Specialty Insurance
pmosley@hwhlaw.com, telam@hwhlaw.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Angela J Wallace on behalf of Creditor Broward County
ajwallace@broward.org, swulfekuhle@broward.org




                                                  3
